Citation Nr: 0417230	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-06 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.  

2.  Entitlement to service connection for residuals of a left 
knee injury.  

3.  Entitlement to service connection for residuals of a back 
injury.  

4.  Entitlement to service connection for a heart disorder, 
to include as secondary to exposure to herbicides.  

5.  Entitlement to service connection for nicotine 
dependence.  

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to exposure 
to herbicides and as secondary to tobacco use and nicotine 
dependence during service.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
February 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision from the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for 
residuals of a right knee injury, residuals of a left knee 
injury, residuals of a back injury, a heart disorder, 
nicotine dependence, and COPD.  


FINDINGS OF FACT

1.  The evidence includes a medical opinion that current 
bilateral knee strain resulted from in-service injuries.  

2.  The evidence includes a medical opinion that current 
lumbosacral strain resulted from active service.  

3.  In September 2001, the Board remanded the case to 
schedule VA heart and respiratory examinations for the 
veteran, finding that entitlement to service connection for a 
heart disorder, nicotine dependence, and COPD could not be 
established without current VA heart and respiratory 
examinations and medical opinions.  

4.  Good cause has not been shown for the veteran's failure 
to report for the scheduled December 2002 VA heart and 
respiratory examinations.  

5.  The evidence does not include a medical opinion that a 
heart disorder resulted from exposure to herbicides or any 
other in-service event.  

6.  The evidence does not include a medical diagnosis of 
nicotine dependence incurred in service.  

7.  The evidence does not include a medical opinion that COPD 
resulted from exposure to herbicides, tobacco use or nicotine 
dependence incurred in service, or any other in-service 
event.  


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

2.  Residuals of a left knee injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

3.  Residuals of a back injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

4.  A heart disorder was not incurred in or aggravated by 
active service and is not proximately due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1116, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.655 (2003).  

5.  Nicotine dependence was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.655 (2003).  

6.  COPD was not incurred in or aggravated by active service 
and is not proximately due to exposure to herbicides or 
tobacco use or nicotine dependence incurred in service.  
38 U.S.C.A. §§ 1110, 1116, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309, 3.310, 3.655 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
In December 2002, the veteran received VA joints and spine 
examinations, and he failed to report for VA heart and 
respiratory examinations.  The veteran and his representative 
filed several lay statements with the RO, and the veteran's 
March 1999 substantive appeal declined the opportunity for a 
hearing before the Board.  

The RO's January 1985, August 1998, December 2001, and May 
2002 letters, the January 1999 statement of the case, and the 
September 2001 Board remand informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claims, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claims.  

The RO's January 1985, August 1998, and December 2001 notice 
letters technically informed the veteran that he had 60 days 
in which to respond, but in the nine years since January 
1985, the six years since August 1998, and the two years and 
seven months since December 2001, the veteran has presented 
additional medical records and lay statements that will be 
considered in this appeal.  It is obvious that the veteran 
understood that evidence presented more than 60 days after 
the January 1985, August 1998, and December 2001 notices 
would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to service connection for residuals of a right 
knee injury

The December 1998 rating decision denied entitlement to 
service connection for residuals of a right knee injury, and 
the veteran perfected a timely appeal.  

For the veteran to establish service connection for residuals 
of a right knee injury, the evidence must demonstrate that 
residuals of a right knee injury were contracted in the line 
of duty coincident with military service, or if pre-existing 
such service, were aggravated therein.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  To 
establish entitlement to direct service connection, the 
veteran must present evidence of current residuals of a right 
knee injury, show that a right knee injury occurred in 
service, and provide a nexus opinion by a medical 
professional that the current residuals resulted from the 
right knee injury in service.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The veteran has shown that he has a current right knee 
disability.  A valid claim requires proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The December 2002 VA diagnoses included bilateral 
knee strain.  

Service medical records show that, at the November 1966 
induction examination, the lower extremities were normal.  In 
February 1967, the veteran reported having knee pain for the 
past year, and physical examination revealed some laxity.  In 
May 1969, the veteran complained of popping in his right 
knee, and the diagnosis was chondromalacia.  At the January 
1970 separation examination, the veteran's lower extremities 
were normal.  

Direct service connection is established because the evidence 
includes a medical opinion that a current right knee 
disability resulted from active service.  Service connection 
may be granted for a disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In this case, the December 2002 VA joints 
examiner opined that it was more likely than not that current 
bilateral knee strain had resulted from in-service injuries.  

In the thirty years since service, the veteran has also shown 
continuity of right knee symptomatology, which is required 
where a diagnosis of chronicity may be legitimately 
questioned.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
In December 1982, January 1983, and February 1983, the 
veteran saw a private doctor for treatment of knee pain, and 
he has consistently reported having right knee pain and 
laxity since service.  

When a preponderance of the evidence supports the claim, as 
it does here, entitlement to service connection must be 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


Entitlement to service connection for residuals of a left 
knee injury

The December 1998 rating decision denied entitlement to 
service connection for residuals of a left knee injury, and 
the veteran perfected a timely appeal.  

For the veteran to establish service connection for residuals 
of a left knee injury, the evidence must demonstrate that 
residuals of a left knee injury were contracted in the line 
of duty coincident with military service, or if pre-existing 
such service, were aggravated therein.  38 U.S.C.A. §§ 1110, 
1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  To establish 
entitlement to direct service connection, the veteran must 
present evidence of current residuals of a left knee injury, 
show that a left knee injury occurred in service, and provide 
a nexus opinion by a medical professional that the current 
residuals resulted from the left knee injury in service.  
Hickson, 12 Vet. App. at 253.  

The veteran has shown that he has a current left knee 
disability.  See Brammer, 3 Vet. App. at 225.  The December 
2002 VA diagnoses included bilateral knee strain.  

Service medical records show that, at the November 1966 
induction examination, the lower extremities were normal.   
In May 1967, the veteran complained of pain and laxity after 
falling on his left knee.  In May 1968, the veteran reported 
having intermittent pain and instability in his left knee for 
the past one and one-half years.  At the January 1970 
separation examination, the veteran's lower extremities were 
normal.  

Direct service connection is established because the evidence 
includes a medical opinion that a current left knee 
disability resulted from active service.  See 38 C.F.R. § 
3.303(d).  The December 2002 VA joints examiner opined that 
it was more likely than not that current bilateral knee 
strain had resulted from in-service injuries.  

In the thirty years since service, the veteran has also shown 
continuity of left knee symptomatology, which is required 
where a diagnosis of chronicity may be legitimately 
questioned.  Savage, 10 Vet. App. at 495.  In December 1982, 
January 1983, and February 1983, the veteran saw a private 
doctor for treatment of knee pain, and the veteran has 
consistently reported having left knee pain and laxity since 
service.  

The weight of the evidence supports the claim, and 
entitlement to service connection must be granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54-55.  


Entitlement to service connection for residuals of a back 
injury

The December 1998 rating decision denied entitlement to 
service connection for residuals of a back injury, and the 
veteran perfected a timely appeal.  

For the veteran to establish service connection for residuals 
of a back injury, the evidence must demonstrate that 
residuals of a back injury were contracted in the line of 
duty coincident with military service, or if pre-existing 
such service, were aggravated therein.  38 U.S.C.A. §§ 1110, 
1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  To establish 
entitlement to direct service connection, the veteran must 
present evidence of current residuals of a back injury, show 
that a back injury occurred in service, and provide a nexus 
opinion by a medical professional that the current residuals 
resulted from the back injury in service.  Hickson, 12 Vet. 
App. at 253.  

The veteran has shown that he has a current back disability.  
See Brammer, 3 Vet. App. at 225.  The December 2002 VA 
diagnoses included lumbosacral strain.  

Service medical records show that, at the November 1966 
induction examination, the veteran complained of lower 
backaches.  In March 1967, the veteran again reported having 
pain in the small of his spine.  At the January 1970 
separation examination, the veteran's spine was normal.  

Direct service connection is established because the evidence 
includes a medical opinion that a current back disability 
resulted from active service.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In this case, the December 2002 VA spine examiner 
opined that it was more likely than not that current 
lumbosacral strain had resulted from service-connected 
conditions.  

In the thirty years since service, the veteran has also shown 
continuity of back symptomatology, which is required where a 
diagnosis of chronicity may be legitimately questioned.  
Savage, 10 Vet. App. at 495.  In July 1985, the veteran 
reported back pain and tenderness for the past 3-4 weeks, and 
he has consistently reported having back pain since service.  

A preponderance of the evidence supports the claim, and 
entitlement to service connection must be granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54-55.  


Entitlement to service connection for a heart disorder,
to include as secondary to exposure to herbicides

The December 1998 rating decision denied entitlement to 
service connection for a heart condition as a result of 
exposure to herbicides, and the veteran perfected a timely 
appeal.  

In September 2001, the Board found that entitlement to 
service connection could not be established without a current 
VA heart examination and medical opinion and remanded the 
case to schedule a VA heart examination for the veteran.  A 
December 2002 VA clinic note confirms that the veteran failed 
to report for a scheduled December 2002 VA heart examination.  
Review of the claims folder confirms that the veteran and his 
representative provided no good cause, or any reason at all, 
for his failure to report for the December 2002 VA heart 
examination, and neither made a timely request for a 
rescheduled examination following the missed December 2002 VA 
examination.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).  

Because the veteran has not provided good cause for missing 
the scheduled December 2002 VA heart examination, the claim 
of entitlement to service connection for a heart disorder, to 
include as secondary to exposure to herbicides, will be 
decided on the evidence of record.  When entitlement to a 
benefit requested in an original compensation claim cannot be 
established without a current VA examination, and a claimant, 
without good cause, fails to report for such examination, the 
claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655.  

For the veteran to establish service connection for a heart 
disorder, the evidence must demonstrate that a heart disorder 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  The Board will consider three possible 
theories of entitlement:  1) direct service connection; 
2) presumptive service connection for chronic disease; and 3) 
presumptive service connection for disease associated with 
exposure to certain herbicide agents.  

The Board will first consider whether direct service 
connection is justified.  To establish direct service 
connection, the veteran must present evidence of a current 
heart disorder, show in-service manifestation of a heart 
disorder, and provide a medical opinion relating the current 
heart disorder to the in-service manifestation of heart 
disorder.  Hickson, 12 Vet. App. at 253.  

The veteran has shown that he has a current heart disorder.  
Brammer, 3 Vet. App. at 225.  An August 1998 private 
echocardiogram revealed moderate concentric left ventricular 
hypertrophy with a normal to hyperdynamic left ventricular 
systolic function, mild increase in size in the left atrium 
and the aortic root identified, flattening of the 
interventricular septum indicative of right ventricular 
pressure overload identified, and trivial mitral and 
tricuspid insufficiency.  

Direct service connection is not established because service 
medical records show no heart disorder and because the 
evidence includes no medical opinion that a current heart 
disorder resulted from exposure to herbicides or any other 
in-service event.  See Hickson, 12 Vet. App. at 253.  Service 
medical records show that, at the November 1966 induction and 
January 1970 separation examinations, the veteran's heart was 
normal.  Moreover, because the veteran missed the scheduled 
December 2002 VA heart examination, there is no medical 
opinion in the record to relate a current heart disorder to 
exposure to herbicides or any other in-service event.  
Instead, a January 1998 private cardiologist opined that the 
veteran had no primary cardiac problems resulting from 
exposure to Agent Orange.  

The Board will next consider whether presumptive service 
connection for chronic disease is warranted.  To establish 
presumptive service connection for a cardiovascular disease, 
the veteran must present evidence of a current cardiovascular 
disease and show that the current cardiovascular disease 
manifested to a compensable degree within the first year 
after service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Although the veteran has a current heart disorder, no 
cardiovascular disease manifested to a compensable degree 
within the first year after service.  The veteran has failed 
to show continuity of heart symptomatology since service, 
which is required where a diagnosis of chronicity may be 
legitimately questioned.  Savage, 10 Vet. App. at 495.  In 
December 1978, eight years after service, a private chest
x-ray revealed that the veteran's heart was still normal in 
size and contour.  The August 1982, November 1982, June 1992, 
February 1994, and November 1994 private chest x-rays 
revealed a normal heart with no cardiac enlargement.  A 
November 1997 private cardiac examination revealed regular 
rate and rhythm, no murmurs, gallop, or rub.  A November 1997 
transesophageal echocardiography revealed no clear-cut aortic 
abnormalities, and revealed normal cardiac structures and 
normal left ventricular systolic function and trace mitral 
regurgitation.  Cardiac catheterization showed normal 
coronary arteries and normal left ventricular systolic 
function but revealed some symptoms of right-sided heart 
failure with edema.  The January 1998 private cardiologist 
opined that the veteran had no primary cardiac problems, over 
twenty-five years after service.  According to an April 1998 
authorization for release of private medical records, the 
veteran first reported seeking treatment for a heart disorder 
no earlier than January 1980.  Therefore, no cardiovascular 
disease could have manifested to a compensable degree within 
the first year after service.  

The Board will next consider whether presumptive service 
connection for disease associated with exposure to certain 
herbicide agents is in order.  To establish entitlement to 
presumptive service connection for a disease associated with 
exposure to herbicides, the veteran must present evidence of 
a current heart disorder, show that the current heart 
disorder is included on the list of diseases associated with 
exposure to certain herbicide agents, and that the current 
heart disorder manifested to a compensable degree within the 
prescribed time period after the last exposure to an 
herbicide agent during active service.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Although the veteran has shown that he has a current heart 
disorder, presumptive service connection is not justified 
because the veteran has not presented evidence of a current 
heart disorder that is included on the list of diseases 
associated with exposure to certain herbicide agents.  The 
following diseases shall be service connected if the veteran 
was exposed to an herbicide agent during active service, if 
the requirements of 38 C.F.R. §§ 3.307(a)(6) are met, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. 
§ 3.307(d) are satisfied: Chloracne or other acneform disease 
consistent with chloracne, Type II diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  59 Fed. Reg. 57589 (1996).  The 
term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  

Noting that primary cardiac problems had not been found to 
result from exposure to Agent Orange, a January 1998 private 
cardiologist opined that the veteran had no primary cardiac 
problems.  Because the veteran has not presented evidence 
that he has a heart disorder or any disease associated with 
exposure to herbicides, the Board will not reach the issue of 
whether the veteran was ever exposed to 2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; or picloram.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

The weight of the evidence is against the claim, and 
entitlement to service connection must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54-55.  


Entitlement to service connection for nicotine dependence and 
for
COPD, to include as secondary to exposure to herbicide agents 
and
as secondary to tobacco use and nicotine dependence during 
service

The December 1998 rating decision denied entitlement to 
service connection for nicotine dependence and for COPD, and 
the veteran perfected timely appeals.  

In September 2001, the Board found that entitlement to 
service connection could not be established without a current 
VA respiratory examination and medical opinion and remanded 
the case to schedule a VA respiratory examination for the 
veteran.  A December 2002 VA clinic note confirms that the 
veteran failed to report for a scheduled December 2002 VA 
respiratory examination.  Review of the claims folder 
confirms that the veteran and his representative provided no 
good cause, or any reason at all, for his failure to report 
for the December 2002 VA respiratory examination, and neither 
made a timely request for a rescheduled examination following 
the missed December 2002 VA examination.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  

Because the veteran has not provided good cause for missing 
the scheduled December 2002 VA respiratory examination, the 
claims of entitlement to service connection for nicotine 
dependence and for COPD, to include as secondary to exposure 
to herbicides and as secondary to tobacco use and nicotine 
dependence incurred in service, will be decided on the 
evidence of record.  When entitlement to a benefit requested 
in an original compensation claim cannot be established 
without a current VA examination, and a claimant, without 
good cause, fails to report for such examination, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655.  

For the veteran to establish entitlement to service 
connection for nicotine dependence, the evidence must 
demonstrate that nicotine dependence was contracted in the 
line of duty coincident with military service, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  To establish 
direct service connection, the veteran must present evidence 
of current nicotine dependence, show in-service manifestation 
of tobacco use, and provide a medical opinion relating 
current nicotine dependence to the in-service manifestation 
of tobacco use.  Hickson, 12 Vet. App. at 253.  

Unfortunately, because the veteran missed the December 2002 
VA respiratory examination, the evidence does not include a 
current diagnosis of nicotine dependence.  In the absence of 
current disability, the claim is invalid.  See Brammer, 
3 Vet. App. at 225.  In spite of the veteran's long history 
of tobacco use, he has claimed to multiple examiners that he 
stopped smoking.  Without the findings from the missed 
December 2002 VA respiratory examination, service connection 
for nicotine dependence is not established.  

Next, for the veteran to establish service connection for 
COPD, the evidence must demonstrate that COPD was contracted 
in the line of duty coincident with military service, or if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  
The Board will consider three possible theories of 
entitlement:  1) direct service connection; 2) presumptive 
service connection for disease associated with exposure to 
certain herbicide agents; and 3) service connection for 
disease secondary to tobacco use and nicotine dependence in 
service.  

The Board will first consider whether direct service 
connection is justified.  To establish direct service 
connection, the veteran must present evidence of current 
COPD, show in-service manifestation of COPD, and provide a 
medical opinion relating the current COPD to the in-service 
manifestation of COPD.  Hickson, 12 Vet. App. at 253.  

Certainly, the veteran has shown that he has current COPD.  
See Brammer, 3 Vet. App. at 225.  The August 1998 private 
diagnosis was COPD.  

Direct service connection is not established because service 
medical records show no COPD and because the evidence 
includes no medical opinion that current COPD resulted from 
exposure to herbicides or any other in-service event.  See 
Hickson, 12 Vet. App. at 253.  Service medical records show 
that, at the November 1966 induction and January 1970 
separation examinations, the veteran's lungs and chest were 
normal.  Moreover, because the veteran missed the scheduled 
December 2002 VA respiratory examination, there is no medical 
opinion in the record to relate the current COPD to exposure 
to herbicides or any other in-service event.  Direct service 
connection is not established.  

The Board will next consider whether presumptive service 
connection for disease associated with exposure to certain 
herbicide agents is in order.  To establish entitlement to 
presumptive service connection for a disease associated with 
exposure to herbicides, the veteran must present evidence of 
current COPD, show that COPD is included on the list of 
diseases associated with exposure to certain herbicide 
agents, and that the current COPD manifested to a compensable 
degree within the prescribed time period after the last 
exposure to an herbicide agent during active service.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Although the veteran has shown that he has current COPD, 
presumptive service connection is not justified because the 
veteran has not presented evidence that COPD is included on 
the list of diseases associated with exposure to certain 
herbicide agents.  The following diseases shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, if the requirements of 38 C.F.R. 
§§ 3.307(a)(6) are met, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: Chloracne 
or other acneform disease consistent with chloracne, Type II 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e); 59 Fed. Reg. 57589 (1996); also see 38 C.F.R. 
§ 3.307(a)(6).  

Because the veteran has not presented evidence of a current 
disease associated with exposure to herbicides, the Board 
will not reach the issue of whether the veteran was ever 
exposed to 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic 
acid; or picloram.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  

The Board will next consider whether service connection for 
disease secondary to tobacco use and nicotine dependence 
incurred in service is justified.  To establish entitlement 
to service connection for COPD as secondary to tobacco use 
and nicotine dependence, the veteran must show that he has a 
current lung disease, that the current lung disease had its 
origin in tobacco use subsequent to service, and that the 
veteran developed nicotine dependence during service that led 
to the continued tobacco use after service.  38 C.F.R. 
§ 3.310, VAOPGCPREC 19-97.  

The veteran has already shown that he has current COPD.  
Unfortunately, because the veteran missed the scheduled 
December 2002 VA respiratory examination, there is no medical 
opinion in the record to relate current COPD to tobacco use 
or to state a diagnosis of nicotine dependence.  It is even 
uncertain when the veteran began smoking.  In November 1997, 
the veteran told a private examiner that he had smoked since 
1959, which was seven years before service.  On the September 
1998 VA nicotine questionnaire, the veteran reported smoking 
since 1967.  

The weight of the evidence is against the claim, and 
entitlement to service connection for COPD must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54-55.  


ORDER

Entitlement to service connection for residuals of a right 
knee injury is granted.  

Entitlement to service connection for residuals of a left 
knee injury is granted.  

Entitlement to service connection for residuals of a back 
injury is granted.  

Entitlement to service connection for a heart disorder is 
denied.  

Entitlement to service connection for nicotine dependence is 
denied.  

Entitlement to service connection for COPD is denied.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



